Citation Nr: 1726481	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent as of September 4, 2008 for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent as of September 4, 2008 for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 and from October 1969 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied a rating in excess of 10 percent for peripheral neuropathy of the lower extremities.  A December 2011 rating decision granted a rating of 20 percent for peripheral neuropathy of the right and left lower extremities, effective September 4, 2008.  

In a May 2016 decision, the Board denied claims for increased ratings for peripheral neuropathy of the right and left lower extremities in excess of 10 percent prior to September 4, 2008, and in excess of 20 percent as of September 4, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a March 2017 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issues of entitlement to increased ratings in excess of 20 percent for peripheral neuropathy of the right and the left extremities for the period as of September 4, 2008 for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.

The Veteran testified before a Veterans Law Judge at a videoconference hearing in November 2014.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer available to participate in the Veteran's appeal.  The Veteran was given an opportunity to appear at a hearing before a Veterans Law Judge who would participate in the decision for the Veteran's claim, however the Veteran did not request an additional hearing.    

FINDINGS OF FACT

1.  Between September 4, 2008, and June 15, 2011, peripheral neuropathy of the right lower extremity was manifested by moderate symptoms of incomplete paralysis of the sciatic nerve.

2.  As of June 16, 2011, peripheral neuropathy of the right lower extremity has manifested in moderately severe symptoms of incomplete paralysis of the sciatic nerve, without muscular atrophy.

3.  Between September 4, 2008, and June 15, 2011, peripheral neuropathy of the left lower extremity was manifested by moderate symptoms of incomplete paralysis of the sciatic nerve.

4.  As of June 16, 2011, peripheral neuropathy of the left lower extremity has manifested in moderately severe symptoms of incomplete paralysis of the sciatic nerve, without muscular atrophy.


CONCLUSIONS OF LAW

1.  Between September 4, 2008, and June 15, 2011, the criteria for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  As of June 16, 2011, the criteria for entitlement to a rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  Between September 4, 2008, and June 15, 2011, the criteria for a rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  As of June 16, 2011, the criteria for entitlement to a rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in April 2006 and July 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in September 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion evidence of record is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  

Further, in light of the medical opinions obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating
	
Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the peripheral neuropathy of the lower extremities, the Board notes that for neurological disabilities, rating are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.   Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The Veteran has been rated for peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2016).  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.   

The terms mild, moderate, and severe are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran contends that the 20 percent rating for service-connected peripheral neuropathy of the bilateral lower extremities as of September 4, 2008, does not adequately compensate the severity of the disability.  

At a September 2008 VA examination, the examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities bilaterally, related to diabetes.  Symptoms included paresthesias, loss of sensation, and dysesthesias in the feet bilaterally.  On examination, the examiner noted absent dorsalis pedis and posterior tibial pulse bilaterally, and absent monofilament sensation of the feet bilaterally.  

At a November 2009 VA examination, the Veteran reported an ankle injury from falling, and not being able to initially feel the injury because of the neuropathy.  The examiner noted decreased sensation in the lower extremities bilaterally, and described the loss of sensation as patchy.

At a December 2010 VA examination, the examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities bilaterally.  The Veteran reported symptoms including paresthesias and dysesthesias in the lower legs and feet.  On examination, the examiner noted decreased vibration sensation, pain and pinprick sensation, and light touch sensation in the lower legs and feet.  
At a June 16, 2011 VA examination, the examiner diagnosed the Veteran with spinal stenosis with bilateral lower extremity radiculopathy.  The Veteran reported symptoms including moderate pain starting from the back, and radiating bilaterally to the lower extremities.  The Veteran also reported feeling numbness, tingling, and weakness in the lower extremities.  On examination, the examiner noted absent pain or pinprick sensation, light touch sensation, and vibration sensation in the feet bilaterally.  Position sensation was decreased, and the examiner also found dysesthesias in the feet, noting numbness and no sensation in the feet.  Right and left knee jerk and ankle jerk reflexes were rated as a "1+," meaning hypoactive.  

The Veteran sought ongoing treatment for lower extremity peripheral neuropathy during this period.  The Veteran consistently complained of tingling and weakness in the legs, and pain radiating bilaterally down the lower extremities.  June 2010 medical records indicate reduced sensation to monofilament testing.  In January 2011 medical records, the Veteran complained of sciatica acting up severely.  June 2011 medical records indicate the Veteran had some difficulty ambulating.  

In April 2012, the Veteran underwent another VA examination.  The examiner rated the monofilament sensation in the lower extremities as a "0/5," and motor in lower extremities as a "3/5," indicating decreased muscle strength.  The Veteran reported he walked with two canes, and could only walk approximately 200 feet before his feet bothered him.  The Veteran also reported he could only sit for 30 minutes because of pain and numbness in the legs.  A sensory examination showed decreased sensation to light touch in the lower leg, ankle, and foot and toes.  Moderate, constant pain and moderate numbness were noted in the right and left lower extremities each.  The examiner diagnosed the Veteran with moderate radiculopathy in the lower extremities involving the sciatic nerve.  

May 2012 and July 2012 EMG studies of the lower extremities noted a history of tingling and numbness, and gait and balance problems.  Right and left peroneal and tibial compound motor action potentials (CMAPs) could not be elicited. Right and left sural and superficial peroneal sensory nerve action potentials (SNAPs) could not be elicited.  The examiner found the studies to be abnormal, stating there was electrodiagnostic evidence of severe sensorimotor polyneuropathy in each.

 In November 2012, the Veteran's private physician wrote a letter indicating that the Veteran had progressive lower extremity weakness, with the present inability to walk without pain, weakness, and instability.  In November 2014, another physician wrote a letter indicating that the Veteran had advanced diabetic neuropathy with severe loss of sensation in his lower extremities, which had led to multiple falls and instability.  

At a March 2015 VA examination, the examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy associated with diabetes.  Symptoms included moderate, constant pain, moderate numbness, and moderate paresthesias and/or dysesthesias in the lower extremities bilaterally.  The examiner noted decreased sensation in the lower leg, ankle, and foot and toes.  The examiner found the incomplete paralysis of the sciatic nerve to be moderate.

At a VA examination in September 2016, the examiner diagnosed the Veteran with diabetic peripheral neuropathy of the lower extremities.  The examiner found symptoms including moderate constant pain the lower extremities bilaterally, severe paresthesias and/or dysesthesias, and severe numbness in the lower extremities bilaterally.  Monofilament testing showed decreased sensation in the ankle and lower leg, and was absent for the feet and toes.  Vibration sensation, and cold sensation was also absent bilaterally in the lower extremities.  The examiner found the incomplete paralysis of the lower extremities related to the sciatic nerve to be moderately severe.

The Board finds that between September 4, 2008 and June 15, 2011, the peripheral neuropathy of the right and left lower extremities resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  During this period, the Veteran consistently reported symptoms including paresthesias, dysesthesias, and loss of sensation to the lower extremities.  VA examiners during this period specifically identified the symptoms reported as moderate incomplete paralysis of the sciatic nerve.  The symptoms reported during this period were almost entirely sensory.  Accordingly, the Board concludes that the severity of the disability picture during this time was moderate, and finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for each lower extremity under Diagnostic Code 8520 for the period prior to June 16, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). 

Resolving all doubt in favor of the Veteran, the Board finds that as of June 16, 2011, the peripheral neuropathy of the right and left lower extremities resulted in disability more nearly approximating moderately severe incomplete paralysis of the sciatic nerve.  The VA examination on June 16, 2011 noted absent sensations in the feet and decreased reflexes, which demonstrates that the involvement is more than wholly sensory.  Thereafter, the April 2012 VA examination shows objective evidence of decreased motor and strength in the lower extremities due to the peripheral neuropathy, thus the disability was no longer wholly sensory.  EMG reports of the lower extremities following the examination in May and July describe severe sensorimotor polyneuropathy, indicating a progression of the disability.  Further, the September 2016 VA examiner explicitly found the peripheral neuropathy to be a moderately severe incomplete paralysis of the sciatic nerve.  Therefore, the Board finds that beginning on the date of the June 16, 2011 VA examination, the Veterans peripheral neuropathy of the bilateral lower extremities more nearly approximated a 40 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

The Board finds that the record does not show that the bilateral peripheral neuropathy of the lower extremities has been commensurate with severe incomplete paralysis or complete paralysis as of June 16, 2011.  There is no evidence of foot drop, paralysis, or muscle atrophy that would support the assignment of a rating of 60 percent or higher.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted as of June 16, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102 (2016).




ORDER

Entitlement to a rating in excess of 20 percent prior to June 16, 2011 for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating of 40 percent as of June 16, 2011 for peripheral neuropathy of the right lower extremity is granted.

Entitlement to a rating in excess of 20 percent prior to June 16, 2011 for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating of 40 percent as of June 16, 2011 for peripheral neuropathy of the left lower extremity is granted.






____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


